Case 20-12043-MBK           Doc 257     Filed 09/10/21 Entered 09/10/21 17:51:42         Desc Main
                                       Document     Page 1 of 5



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004

  McDonnell Crowley, LLC
  115 Maple Avenue
  Red Bank, NJ 07701
  (732) 383-7233
  bcrowley@mchfirm.com
  Brian T. Crowley
  Counsel to John M. McDonnell,
   Chapter 7 Trustee

  In re:                                                  Case No. 21-12043 (MBK)

  LOG STORM SECURITY, INC.                                Honorable Michael B. Kaplan

                          Debtor.                         Chapter 7



                   Recommended Local Form:                   Followed        Modified


                   APPLICATION FOR RETENTION OF SPECIAL COUNSEL
                AND CERTIFICATE OF COMPLIANCE WITH D.N.J. LBR 2014-1(a)
           1.      The applicant, John M. McDonnell, is the

                    Trustee:                  Chap. 7         Chap. 11            Chap. 13.

                    Debtor:                 Chap. 11           Chap. 13

                    Official Committee of ________________________

           2.      The applicant seeks to retain the following professional, Richard J. Corbi, Esq.
                   (“Corbi”) to serve as:

                    Attorney for:           Trustee           Debtor-in-Possession

                           Official Committee of _________________________

                    Accountant for:  Trustee                  Debtor-in-possession

                           Official Committee of _________________________
Case 20-12043-MBK    Doc 257     Filed 09/10/21 Entered 09/10/21 17:51:42              Desc Main
                                Document     Page 2 of 5



                Other Professional:

                     Realtor       Appraiser           Special Counsel

                     Auctioneer  Other (specify): ________________________

      3.    The employment of the professional is necessary because the Trustee requires
            counsel to render legal services in connection with litigation, including but not
            limited to, avoidance actions under the Bankruptcy Code and applicable state law,
            as well as other potential claims of the estate and related issues with secured
            creditors (the “Litigation”).
      4.    The professional has been selected on the basis of its considerable experience in
            bankruptcy litigation matters. The Trustee believes that Corbi is well qualified to
            serve as special counsel in this Chapter 7 case.
      5.    The professional services to be rendered are as follows:

            Represent the Chapter 7 Trustee in regards to litigation, including but not limited
            to, avoidance actions under the Bankruptcy Code and applicable state law, as well
            as other potential claims of the estate and related issues with secured creditors.

      6.    The proposed arrangement for compensation is as follows:

            The fees charged by Corbi in connection with the Litigation are thirty (30) percent
            of any settlement or recovery realized for the Debtor’s estate after reimbursement
            to the firm for all reasonable out-of-pocket costs and expenses pursuant to N.J.
            Court Rule 1:21-7. If there is no recovery made, then special counsel is not
            entitled to reimbursement as described above.

      7.    To the best of the applicant’s knowledge, the professional’s connection with the
            debtor, creditors, any other party in interest, their respective attorneys and
            accountants, the United States Trustee, or any person employed in the office of
            the United States Trustee, is as follows:

                None

             Describe connection:
Case 20-12043-MBK    Doc 257     Filed 09/10/21 Entered 09/10/21 17:51:42            Desc Main
                                Document     Page 3 of 5




      8.    To the best of the applicant’s knowledge, the professional (check all that apply):

                does not hold an adverse interest to the estate.

                does not represent an adverse interest to the estate.

                is a disinterested person under 11 U.S.C. § 101(14).

                does not represent or hold any interest adverse to the debtor or the estate
                 with respect to the matter for which he/she will be retained under 11 U.S.C.
                 § 327(e)

             Other; explain:

            __________________________________________________________________
            __________________________________________________________________
            __________________________________________________________________



       9.   If the professional is an auctioneer, appraiser or realtor, the location and
            description of the property is as follows:

            __________________________________________________________________
            __________________________________________________________________
Case 20-12043-MBK       Doc 257     Filed 09/10/21 Entered 09/10/21 17:51:42           Desc Main
                                   Document     Page 4 of 5



        Wherefore, the applicant respectfully requests authorization to employ the professional to
 render services in accordance with this application, with compensation to be paid as an
 administrative expense in such amounts as the Court may hereafter determine and allow.


 Dated: September 10, 2021                   /s/ John M. McDonnell
                                             Signature of Applicant

                                             John M. McDonnell, Chapter 7 Trustee
                                             Name of Applicant

                                                     - and -

                                             McDonnell Crowley, LLC
                                             Counsel to Chapter 7 Trustee


                                             By: /s/ Brian T. Crowley
                                                     Brian T. Crowley
Case 20-12043-MBK       Doc 257    Filed 09/10/21 Entered 09/10/21 17:51:42          Desc Main
                                  Document     Page 5 of 5




             CERTIFICATE OF COMPLIANCE WITH D.N.J. LBR 2014-1(a)
         I have complied with D.N.J. LBR 2014-1(a) by mailing a copy of this application to all
 the following who did not receive electronic notice from the Court: the United States Trustee,
 the Debtor and/or Debtor’s attorney, the Trustee (as applicable), the secured creditors, the
 Official Committees (as applicable), and others requesting notice, all of whose addresses are
 shown on the attached service list, by regular mail, postage prepaid, within one (1) day after
 filing with the Court.



 Dated: September 10, 2021                         Signed/s/ Brian T. Crowley
                                                          Brian T. Crowley
